DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments and/or Claims
2.		The amendment dated 10/1/2021 is acknowledged and entered into record. Claims 1, 4-5, 13, 16-17, 22, 29-30, and 34 have been amended. Claims 1-19, 21-24, 26 and 28-37, drawn to a method of culturing cells using a microfluidic device, are currently pending and are being considered for examination in the instant application.

Rejections withdrawn
3.		Upon consideration of appropriate amendment of claims, the rejection under 35 USC 112(b) AIA , for indefiniteness is withdrawn.

Rejections maintained
Claim Rejections - 35 USC § 103
4.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.		Claims 1, 9-13, 18, 22, 29-32, and 34-36 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fernandez-Alcon et al (WO 2015/138032, dated 9/17/2015), in view of Kelamangalath et al. (Mol Pharmacol 79: 1061-1071, 2011), and in further view of Yang et al (Br 
6.		The claims are directed to a method of culturing cells comprising: providing a microfluidic device comprising a membrane comprising a top and a bottom surface; seeding human (stem cell derived) brain cells or induced motor neuron progenitor cells (iMNPC) on the top surface, and brain microvascular endothelial cells (BMEC) on the bottom surface, to create seeded cells; exposing the seeded (brain) cells to culture media flow for a period of time; culturing the seeded cells or progenitor cells under conditions such that a portion of the cells exhibit periodic spontaneous bursts of calcium transient activity indicative of spinal cord development, or a mature electrophysiological phenotype, wherein said stem cell derived brain cells or iMNPCs exhibit greater calcium transient frequency when cultured with BMECs than when cultured without the BMECs (claims 1, 9, 13, 30, 34); wherein the: microfluidic device comprises a first and second microfluidic channel in fluidic communication with the top surface and the bottom surface of the membrane respectively, said channels having a surface that is parallel to the membrane and each channel having side walls (claim 10), and comprising polydimethylsiloxane (claim 12); the device further comprises at least one inlet for culture media entry, and at least one outlet port for the media exit (claim 11); the iMNPCs are derived from induced pluripotent stem cells (iPCs) from a human patient having a CNS disorder (claim 18); and the mature electrophysiological phenotype comprises increased calcium transient frequency (claims 31, 35) and spontaneous action potential spikes (claims 32, 36). The claims also recite that culturing of the human seeded cells are under conditions such that the iMNPCs differentiate to neurons, a portion of which exhibit complex repetitive bursts of neuronal activity indicating neuronal networks formed in the device (claim 22, 29, 34). 
(as in instant claims 1, 10, 13, 22, 30, 34). The reference also teaches that the device comprises biocompatible synthetic polymers like polydimethylsiloxane (PDMS) (para 00264), and has inlet and outlet ports for the fluid (culture media) access to the microchannels (para 00152) (as in instant claims 11, 12). Fernandez-Alcon et al teach a method for culturing cells using the device comprising seeding tissue specific cells or precursor cells (such as stem or progenitor cells, brain cells like neurons or astrocytes) on the first membrane surface (top surface) facing the first microchannel, and endothelial cells on the other side of the membrane (second or bottom surface) (para 00365, 00389). The reference teaches that the membrane can also be coated with stem cell cultures, such as induced pluripotent stem cells, wherein the cells can be from a human patient with a disorder (para 0511), such as that related to brain, blood-brain barrier or nerve network (as in CNS disorder) (para 0408) (as in instant claims 1, 13, 18, 22). The reference also teaches that for seeding cells, the membrane can be coated or treated with cell adhesion promoting substances like laminin (para 00318, 0507). The reference further teaches that after the cells are seeded onto the membrane surface, fluids containing oxygen and growth factors (culture media) can flow to sustain the culture (growth and differentiation) (para 0319), for a period of time (like a certain number of days) until they differentiate (para 0448), or reach a pre-determined physiological end-point, such as a mature, differentiated or an activated state as in cells 
8.		Even though Fernandez Alcon et al generically teach that the method of culture using the microfluidic device can use cells and precursor cells from the brain, the reference does not teach induced motor neuron progenitor cells and brain microvascular endothelial cells (BMEC). The reference however, teaches that the microfluidic device mimics the function of a blood-brain barrier (BBB), such that brain cells like induced pluripotent stem cells, neurons or astrocytes can be cultured on one surface of the membrane, and endothelial cells on the other side of the membrane (para 0365). It is well understood by the person of ordinary skill that the BBB is formed by brain microvascular endothelial cells. Moreover, since neuron, neuron progenitor and motor neuron progenitor cells are all brain cells or progenitors thereof, absent evidence to the contrary, using motor neuron progenitor cells in the method of culture using a microfluidic device would be obvious to one skilled in the art in view of Fernandez-Alcon et al.  Furthermore, in considering the disclosure of a reference, it is proper to take into account not only specific teaching of the reference but also the inferences which one skilled in the art would be reasonably be expected to draw therefrom (In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968)).  Also, a reference must be considered, under 35 U.S.C. 103, not only for what it expressly teaches but also for what it fairly suggests; all disclosures of prior art, including unpreferred embodiments, must be considered in determining obviousness (In re Burckel  201 USPQ 67 (CCPA 1979)). 
9.		Fernandez-Alcon et al do not teach that a portion of cells exhibit periodic spontaneous bursts of calcium transient activity or complex and repetitive bursts of neuronal activity. 
10.		Kelamangalath et al teach that mouse embryonic spinal cord neurons in primary culture, exhibit spontaneous calcium oscillations, wherein such spontaneous activity in the developing spinal cord leads to “maturation of synapses and development of pattern-generating circuits” (as in instant claims 31, 32, 35, 36). 
11.		Fernandez-Alcon et al., or Kelamangalath et al do not teach “wherein said ….display” an increased frequency of calcium transients, or mature electrophysiology, compared to when culturing said stem cells or motor neurons “without said ….endothelial cells” as in the conclusion of claims 1, 13, 29, 30 and 34.
12.		Yang et al teach the interaction between the nervous and vascular system in the brain during development and adulthood. The reference teaches that vascular endothelial cells promote neurogenesis by contacting neural progenitor cells or NPCs (Abstract; Introduction). The reference concludes that a greater understanding of the vascular aspect of neurogenesis would allow the “development of specific targeted therapies” (conclusion).
13.		Abbott et al teach that the neural signaling in the central nervous system depends on “precise ionic movements across cell membranes” generating electrical signals at synapses. The reference teaches that brain microvascular endothelial cells of the BBB was one of the sites for the homeostasis of brain ionic microenvironment, wherein the function is brought about by integrating with other cells like neurons (page 1, para 1).

15.		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method comprising culturing seeded cells (like endothelial cells, neuron, motor neuron progenitors, etc.) using a microfluidic device as taught by Fernandez-Alcon et al, by culturing the cells under conditions so that these produce spontaneous calcium transients with synapse maturation, and generation of action potentials that increases in a developing spinal cord neuron as taught by Kelamangalath et al, and further considering the action of BMEC in view of the teachings of Yang et al and Abbott et al. The person of ordinary skill would have been motivated to culture neuronal cells and measure spontaneous bursts of calcium transient activity, as such activity in the developing spinal cord indicates “maturation of synapses and development of pattern-generating circuits” and “motor neuron path-finding”, implicating regulation of plasticity of developing neurons (Kelamangalath et al). The person of ordinary skill would have been motivated to use BMECs in the culture as BMECs not only facilitate neurogenesis, these cells also control the brain ionic microenvironment after integration with other cells (like neurons) (Yang et al and Abbott et al). The person of ordinary skill would have expected success because not only microfluidic devices mimicking biological systems were being researched under different conditions of health and disease, the significance of various cell type integration were also being tested for different neuronal activities in vitro, before the effective filing date of the instant invention. 
16.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

17.		Claims 1, 9-13, 18-19, 22, 29-32, and 34-36 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fernandez-Alcon et al (2015), in view of Shusta et al (US PGPB 20080044847, 2/21/2008), and in further view of Kelamangalath et al. (2011), Yang et al (2011) 
	Even though the teaching of using brain microvascular endothelial cells would be obvious in view of the teachings of Fernandez-Alcon et al as stated above, this rejection is presented to show that brain microvascular endothelial cells are also explicitly taught as the endothelial cell type, when considering a BBB model.
18.		The claims also recite that the flow promotes iMNPC differentiation (claim 19).
19.		The teachings of Fernandez-Alcon et al are set forth above. 
20.		Fernandez-Alcon et al do not explicitly teach brain microvascular endothelial cells and differentiation of motor neuron progenitor cells to neurons.
21.		Shusta et al teach a method of creating a multicellular BBB model comprising culturing primary BMECs in the presence of neural progenitor cells, wherein the latter differentiate into different cells including neurons and astrocytes (abstract; para 0008, 0012), so as to create a functional BBB model. The reference also teaches that monitoring the BBB model (to see that it is representing the in vivo situation) requires determining the expression of Glut1 (para 0054). 
22.		Fernandez-Alcon et al or Shusta et al do not teach that a portion of cells exhibit periodic spontaneous bursts of calcium transient activity or complex and repetitive bursts of neuronal activity. 
23.		The teachings of Kelamangalath et al are set forth above.
24.		Fernandez-Alcon et al., Shusta et al or Kelamangalath et al do not teach “wherein said ….display” an increased frequency of calcium transients, or mature electrophysiology, compared to when culturing said stem cells or motor neurons “without said ….endothelial cells” as in the conclusion of claims 1, 13, 29, 30 and 34.
25.		The teachings of Yang et al and Abbott et al are set forth above.  

27.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

28.		Claims 1-5, 9-19, 22-23, 29-32, and 34-36 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fernandez-Alcon et al (2015), Shusta et al (2008), Kelamangalath et al. (2011), Yang et al (2011) and Abbott et al (2010). The rejection is maintained and extended to amended claims for reasons of record in the Office Action dated 4/1/2021.

30.		The teachings of Fernandez-Alcon et al, Shusta et al, Kelamangalath et al., Yang et al and Abbott et al are set forth above. 
31.		Fernandez-Alcon et al, Shusta et al, Kelamangalath et al., Yang et al or Abbott et al do not teach that a portion of cells exhibit periodic spontaneous calcium transient activity bursts is at least 20% or 30%, and that the seeded cells are cultured for more than 12, 20 or 25 days.
32.		Fernandez-Alcon et al however, teach that in order to attain a pre-determined physiological end-point a number of cell culture parameters need to be optimized, e.g. cell source and types, seeding density, culture media formulation, flow rates of media, membrane surface properties, microchannel dimensions, etc. or any combinations thereof (para 00429).
33.		The differences between the claimed method and the prior art method therefore, appears to be one of optimization of conditions of culture to attain the desired end point. Hence, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have optimized the culture conditions of Fernandez-Alcon et al and Shusta et al to arrive at the conditions under which a portion of seeded cells need to attain the neuronal activity in view of the teachings of Kelamangalath et al., Yang et al or Abbott et al. See MPEP 2144.05: A. Optimization Within Prior Art Conditions or Through Routine Experimentation.
34.		Generally, differences in the number of days of culture that will result in at least 20 or 30% percentage of seeded cells to exhibit neuronal activity (like calcium transient activity) will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such conditions as critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by prima facie obvious. 
35.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.


36.		Claims 1, 6-7, 9-13, 18-19, 22, 29-32, and 34-36 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fernandez-Alcon et al (2015), and Shusta et al (2008), in view of Kelamangalath et al. (2011), Yang et al (2011) and Abbott et al (2010), and in further view of Wong et al (US PGPB 20140142370, 5/22/2014), as evidenced by Gel – Wikipedia, downloaded from https://en.wikipedia.org/wiki/Gel on 9/14/2018. The rejection is maintained and extended to amended claims for reasons of record in the Office Action dated 4/1/2021.
37.		The claims further recite that the BMECs grow on the parallel surface and solid side walls of the second microfluidic channel to form a lumen, and express the marker Glut 1 (claims 6, 7).
38.		The teachings of Fernandez-Alcon et al, Shusta et al, Kelamangalath et al., Yang et al and Abbott et al are set forth above.
39.		Fernandez-Alcon et al, Shusta et al, Kelamangalath et al., Yang et al or Abbott et al do not teach that the BMECs grow on the second microfluidic channel to form a lumen and express Glut 1 marker.
40.		Wong et al teach the creation of an artificial microfluidic BBB comprising a functional vessel lined with endothelial cells or BMECs, comprising an inlet and an outlet for fluid (or media) communication (abstract; claims 1, 9; para 0042; 0048). The reference teaches that the BBB comprises a capillary or channel that can be lined with BMECs to form a lumen (para 0100). The reference teaches that endothelial cells are plated in the channel comprising gelled (as in instant claim 6). The reference also teaches that protein expression of the vessel can be characterized for BMEC marker GLUT 1 (para 0112) (as in instant claim 7).
41.		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method comprising culturing BMECs or endothelial cells and seeded cells or stem cells using a microfluidic device in view of the combined teachings of Fernandez-Alcon et al, Shusta et al, Kelamangalath et al., Yang et al and Abbott et al by allowing the BMECs to grow on the channel walls to form a lumen as taught by Wong et al. The person of ordinary skill would have been motivated to form a lumen so as to form tight junctions of the BBB, thereby mimicking the function of the barrier (Wong et al., para 0002). The person of ordinary skill would have expected success because not only microfluidic devices mimicking biological systems were being researched under different conditions of health and disease, the significance of various cell type integration were also being tested for different neuronal activities in vitro, before the effective filing date of the instant invention.
42.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

43.		Claims 1, 8-13, 18-19, 22, 29-32, and 34-36 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fernandez-Alcon et al (2015), and Shusta et al (2008), in view of Kelamangalath et al. (2011), Yang et al (2011) and Abbott et al (2010), and in further view of Zilio et al (Biomed Microdevices 16: 107-114, 9/15/2014). The rejection is maintained and extended to amended claims for reasons of record in the Office Action dated 4/1/2021.
44.		Claim 8 recites that the stem cell derived brain cells are seeded on wet laminin. 

46.		Even though Fernandez et al teach that the cells are seeded on laminin coated membrane, Fernandez-Alcon et al, Shusta et al, Kelamangalath et al., Yang et al or Abbott et al do not teach that the cells are seeded on wet laminin. 
47.		Zilio et al teach the use of wet chemical modification process in microfluidic devices made of polymers like PDMS, to improve surface hydrophilicity, thereby making the device more widely applicable with different chemical compositions (abstract). The reference teaches that surfaces like that of PDMS material is hydrophobic in nature, and proteins can irreversibly and non-specifically get adsorbed onto such surfaces, leading to poor analytical performance. Zilio et al teach that surface modification like wet chemical methods would “adjust their wettability, adhesion and biocompatibility” (Introduction, para 2, 3), and would be important in techniques like cell culture (page 108, col 2, full para 2).
48.		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method comprising culturing BMECs and seeded cells or stem cells on laminin coated membrane of a microfluidic device in view of the combined teachings of Fernandez-Alcon et al, Shusta et al, Kelamangalath et al., Yang et al and Abbott et al by seeding cells on wet laminin in view of the teachings of Zilio et al. The person of ordinary skill would have been motivated to make use of wet chemical modification to improve hydrophilicity of PDMS surfaces and thus adjust their “wettability, adhesion and biocompatibility” characteristics to render the microfluidic device more optimally functional in processes like cell culture. The person of ordinary skill would have expected success because surface modification of polymers used in microfluidic devices for cell culture were conducted, before the effective filing date of the instant invention. 
49.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

50.		Claims 1, 9-13, 18-19, 21-22, 29-32, and 34-36 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fernandez-Alcon et al (2015), and Shusta et al (2008), in view of Kelamangalath et al. (2011), Yang et al (2011) and Abbott et al (2010), and in further view of  Naik et al (J Pharm Sc 101: 1337-1354, 2012) and Dhumpa et al (Anal Chim Acta 743: 9-18, 2012), as evidenced by Wang et al (Lab Chip 9: 644-652, 2009). The rejection is maintained and extended to amended claims for reasons of record in the Office Action dated 4/1/2021.
51.		Claim 21 recites that the neurons exhibit a more mature electrophysiology as evidenced by more pronounced currents versus the same neurons in a static culture.
52.		The teachings of Fernandez-Alcon et al, Shusta et al, Kelamangalath et al., Yang et al and Abbott et al, are set forth above.
53.		Fernandez-Alcon et al, Shusta et al, Kelamangalath et al., Yang et al or Abbott et al, do not teach that the neurons exhibit a more mature electrophysiology or more pronounced currents versus the same neurons in a static culture.
54.		Naik et al review the different BBB models, comprising both static and dynamic co-culture systems. The reference teaches that the cell to cell interaction between vascular endothelial cells and other cells like neurons is important for physiological function of the BBB as seen in vivo, and cells in static culture are unable to form proper interaction as in case of BBB (page 1344, col 1, para 1). The reference also teaches that the flow plays a major role in modulation of the physiological properties of BBB in vitro (page 1345, col 2, para 1), and that the dynamic BBB system reproduces a number of functions as observed in situ, including expression of ion channels and Glut-1 (para spanning pages 1346 and 1347). Naik et al teach that the use of dynamic in vitro BBB systems facilitate the use of the system in studying the “pathogenesis of major neuroinflammatory diseases” and therefore, “provides a number of appealing advantages over conventional static systems” (page 1347, col 1, para 2).

56.		Dhumpa et al teach the significance of microfluidic devices, generating temporal gradients (such as waveforms or pulses known to evoke current) that would provide biological insights, not revealed under static conditions (abstract), inherently indicating a strikingly different (or more pronounced current) electrophysiology as compared to static culture. The reference teaches that microfluidic devices are used for studying the kinetic properties of neurons like initiation or inhibition of action potentials similar to in vivo condition (electrophysiology of mature neurons) (para spanning pages 12 and 13). The reference also teaches that understanding the temporal and dynamic processes “involved in neuronal signaling cascades” would be beneficial in a number of diseases (page 12, Neurons, para 1). The reference concludes that time dependent (or periodic) changes producing a different cellular response when using microfluidic devices would be important for cellular dynamics, than when using a static system (conclusion). 
57.		It would have been, therefore, obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to modify the method comprising culturing BMECs and seeded cells or stem cells (like neuron, motor neuron progenitors, etc.) using a microfluidic device in view of the combined teachings of Fernandez-Alcon et al, Shusta et al, Kelamangalath et al., Yang et al  and Abbott et al, by establishing that the device elicits a more mature and dynamic neuronal electrophysiology as compared to static conditions in view of the teachings of Naik et al. and Dhumpa et al. The person of ordinary skill would have been motivated to use the microfluidic device instead of static culture for neurons, as the device provides a better understanding of the temporal and dynamic processes “involved in neuronal signaling cascades”, which is similar to in vivo condition and would be beneficial in a number of diseases (Dhumpa et al), and because microfluidic devices in neuroelectrophysiology is a “further development as a neuron biosensor” and improves the performance of existing techniques like 
58.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

59.		Claims 1, 9-13, 18-19, 21-22, 24, 26, 28-32, and 34-36 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Fernandez-Alcon et al (2015), and Shusta et al (2008), in view of Kelamangalath et al. (2011), Yang et al (2011) and Abbott et al (2010)and in further view of Naik et al (2012), Dhumpa et al (2012) and Kwasny et al (Curr Protoc Pharmacol : 50: 13A.8.1-13A.8.23 (1-27), 2010), as evidenced by Wang et al (2009). The rejection is maintained and extended to amended claims for reasons of record in the Office Action dated 4/1/2021.
60.		Claims 24, 26 and 28 recite that the calcium transient activity in microfluidic devices is greater than when cultured on 96-well plates. 
61.		The teachings of Fernandez-Alcon et al, Shusta et al, Kelamangalath et al., Yang et al Abbott et al, Naik et al and Dhumpa et al are set forth above.
62.		Fernandez-Alcon et al, Shusta et al, Kelamangalath et al., Yang et al, Abbott et al, Naik et al or Dhumpa et al do not teach 96-well plate, even though Naik et al teach static culture and Dhumpa et al teach a mature electrophysiology by microfluidic devices than in static condition. 
63.		Kwasny et al teach static biofilm cultures in 96-well assay plates (Title; page 2, para 2), indicating that 96-well plates are commonly used for static culture.

65.		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.
	
	Applicant’s Remarks:
66.		Alleging that the claims are inventive over Fernandez-Alcon, Kelamangalath, Yang and Abbott, Applicant argues each of the references, concluding that the combination does not teach all the claimed limitations. Applicant asserts that Fernandez-Alcon only focusses on BBB, but does not teach “motor neurons” or spinal cord. Applicant argues that Kelamangalath uses 
67.		Applicant argues that Shusta does not add to the missing claim limitations. Applicant alleges that Shusta: teaches cultures in 12 well plates, but does not teach microfluidic device; uses NPCs, not instantly claimed human stem-cell derived brain cells or human motor neuron progenitor cells; uses static cultures with periodic media change, not flowing media; and seeds NPCs on the bottom surface of a solid plate, thus spatially separating the two cell types, not seeding cells on the first and second sides of a membrane that would bring about a direct biophysical contact between the cells in culture, as in the present claims. 
68.		Applicant argues that Wong is silent to spinal cord, hence does not add to the missing limitations.
69. 		Applicant argues that Naik, Dhumpa and Kwasny do not add to the instant invention. Applicant asserts: that Naik does not teach spinal cord; that Dhumpa does not teach or suggest a nexus between BMEC and “producing neurons with a more mature electrophysiology”, and that there is an improved effect of the same when cultured without BMECs; that Kwasny teaches a biofilm for pathogen culture, which does not have a bearing on instant mammalian cell culture; and that Zilio and Wang do not teach spinal cord.

Response to Applicant’s arguments:
71.		Applicant’s arguments are fully considered, however, are not found to be persuasive. Fernandez-Alcon et al teach that microfluidic devices are useful in recapitulating the function of living organs (para 0006). Applicant rightly states that Fernandez-Alcon et al do not specifically teach spinal cord or that a portion of cells exhibits spontaneous bursts of calcium transient activity. Kelamangalath et al teach spontaneous calcium oscillations in developing spinal cord, wherein the oscillations are regulated by κ opioid receptors (KORs) (Abstract). The reference also teaches that KOR mRNA appears during early embryonic development in both mouse and human CNS (page 1062, col 1, para 1), thereby indicating a similar mechanism of action for spontaneous calcium activity in both mouse and humans. Since mouse and human are both mammals, the person of ordinary skill could immediately envisage the recited species. It is repeated that in considering the disclosure of a reference, it is proper to take into account not only specific teaching of the reference but also the inferences which one skilled in the art would be reasonably be expected to draw therefrom (In re Preda, 401 F.2d 825, 159 USPQ 342, 344 (CCPA 1968)).  Also, a reference must be considered, under 35 U.S.C. 103, not only for what it expressly teaches but also for what it fairly suggests; all disclosures of prior art, including unpreferred embodiments, must be considered in determining obviousness (In re Burckel  201 USPQ 67 (CCPA 1979)). The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).

73.		Applicant’s argument that Yang and Abbott only teach BBB in vivo, and not spinal cord in an in vitro system is considered. Applicant's argument that Yang expresses uncertainty in correlation of in vivo with in vitro findings, is not persuasive. Yang is merely presenting that the state of the art is not yet aware of the correlation. Yang et al however, also teach that experiments in vitro and in vivo "provided evidence that there is a close relationship between VECs” (vascular endothelial cells) “and NPCs" (page 2, col 2, Section 2.3), indicating a positive correlation in the effect of endothelial cells on NPCs seen both in vivo and in vitro. Applicant’s argument that Abbott teaches BBB in vivo, which is not predictive of in vitro, is not persuasive for the same reasoning as Yang. Both Yang and Abbott were used to emphasize the significance of BMECs in maintaining the ionic microenvironment of the brain by integrating with neurons and facilitating neurogenesis, a teaching that would motivate a person of ordinary skill to use BMECs in culture. 
74.		Applicant’s argument about Shusta teachings are not found to be persuasive. As stated in the rejection, Shusta is only selected for the use of BMECs and NPCs in an in vitro culture system. Applicant’s argument that Shusta is not proper as it uses 12 well plates or static culture, In re Fine, 837 F.2d 1071,5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).
75.		Applicant’s argument that Shusta teaches a static system in 12 well plate cultures is accepted. Agreed that Shusta does not teach a culture flow, the reference is however, relevant as it teaches co-culturing of NPC with BMEC, which results in a crosstalk leading to differentiation of NPCs to neurons (para 0085). The teachings of Shusta in combination with the cited references, therefore, promote meaningful extrapolation of the structural and functional characteristics. 

77.		Applicant’s argument that Dhumpa does not provide a nexus between the presence of BMEC and producing neurons with a more mature electrophysiology, as compared to absence of BMEC is considered, however, is not found to be persuasive as Dhumpa was not chosen for this reason. Applicant seems to pick on Dhumpa teachings in isolation. The significance of the presence of BMEC for interaction with other cells including neurons is taught or suggested by Yang, Abbott and Naik. Dhumpa teaches the benefits of microfluidic device for studying kinetic properties like initiation or inhibition of action potentials (i.e. electrophysiology of mature neurons – see instant specification, page 1, para 3) as in an in vivo condition. Dhumpa et al also teach the significance of microfluidic devices generating temporal gradients that would provide biological insights, not revealed under static culture conditions.  
78.		Applicant’s argument that Kwasny’s teaching of a biofilm for pathogen culture has no bearing on mammalian cell culture, is not persuasive. Kwasny was only used to explain that “96-well plates” recited in instant claims 24, 26 and 28, is commonly used for static culture. The reference was not used for teaching of which cells are being cultured. It is noted that Naik refers to static culture, and Dhumpa teaches a mature electrophysiology of neurons in microfluidic 
79.		Applicant’s assessment and traversal of the cited references on an individual basis, is not found to be persuasive for above reasoning, primarily because the references are collectively applied in 103 rejections. Applicant seems to ignore the fact that the references are expected to have differences, however, so long as each of the references in combination are explicitly teaching or suggesting towards the claimed invention, the combined teaching is pertinent to render the claimed method obvious. As stated above, it would have been obvious to the person of ordinary skill in the art to modify the method comprising culturing BMECs and stem cells (like neuron, motor neuron progenitors, etc.) using a microfluidic device in view of the combined teachings of Fernandez-Alcon et al, and Shusta et al, by culturing the cells under conditions so that these produce spontaneous calcium transients with synapse maturation and generation of action potentials that increase in a developing spinal cord neuron as taught by Kelamangalath, by considering the positive action of BMEC on cell interaction with neurons in view of the teachings of Yang and Abbott, and by establishing that the microfluidic device elicits a more mature and dynamic electrophysiology as compared to static culture, based upon the teachings of Naik and Dhumpa. The teachings of each of the references and the deficiencies are effectively articulated in the rejections to render the claimed method as prima facie obvious. Applicant is reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
80.		The rejections are therefore, maintained.
	NOTE: Applicant’s stating that claims 33 and 37 are not rejected under 103 statute is correct. The claims reciting a more mature electrophysiology comprising “at least double current amplitude”, are not found to be obvious over the teachings of the cited art. The claims are however, rejected under obviousness double patenting.
 
Double Patenting
Non-Statutory
81.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
82.		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
83.		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

NOTE: The ODP rejections over claims of the following application is withdrawn: 
 Upon consideration of the issuance of 15/955,335 application, the provisional double patenting rejection over ‘335 claims is withdrawn. The non-statutory rejection is however, reinstated over the issued patent 11,174,462 claims as stated below.

84.		Claims 1, 8-9, 13, 18, 21-22, 24, 26, 28-37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 43-47, 81 and, 85 of co-pending US application 15/768,736, in view of the teachings of Kelamangalath et al. (2011), 
Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims are drawn to a method of culture using a microfluidic device comprising a top and a bottom surface; seeding induced motor progenitor cells or stem cells derived brain cells on top surface; seeding brain microvascular endothelial cells on the bottom surface; exposing the seeded cells to culture media for a period of time; wherein the motor neuron progenitor cells are from a patient with a CNS disorder; the culture medium flow promotes differentiation of the motor progenitor cells to neurons; and the neurons exhibit a more mature electrophysiology as compared to the same neurons cultured under static condition. The only difference between the two sets of claims is that:
Instant claims recite that the culture produces mature electrophysiology comprising increased frequency of calcium transients as compared to culturing without BMEC, while the ‘736 claims do not have this limitation. However, since the same cells are cultured on the same surfaces of the same device, this would be obvious in view of the teachings of Kelamangalath et al., Yang et al.  and Abbott et al., as stated above. Additionally, the ‘736 specification contemplates this result upon culture of the same cells as instantly claimed (see Figs 26A, 26B).
85.		This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

86.		Claims 1-3, 7-8, 10-11, 13, 21-22, 24, 26, 28, 30-37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4-6, 15-18, 20-21, 25-33, of U.S. Patent No. 11,174,462 (application 15/955,335), issued 16 November 2021, in view of the teachings of Kelamangalath et al. (2011), Yang et al (2011) and Abbott et al (2010). 
Note that this is not a new ground of rejection. A provisional double patenting rejection was made over claims of application 15/955,335 in the last Office action. The issue date of ‘462 patent is after the submission date of the last Office action (4/1/2021).  
Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims are drawn to a method of culture using a microfluidic device comprising a top and a bottom surface coated with extracellular matrix proteins; seeding neurons (or stem cells derived brain cells) on top surface; seeding brain microvascular endothelial cells on the bottom surface; exposing the seeded cells to culture media for a period of time; wherein the neurons exhibit a more mature electrophysiology comprising action potential spikes or amplitude as compared to the same neurons cultured under static condition; wherein the top surface is coated with laminin; the microvascular endothelial cells express the marker Glut 1; the fluidic devices have inlet and outlet ports; and the culturing is done for at least 4 or 7 days (i.e. 20 or 25 days). 
The only differences between the two sets of claims are that:
(i) ‘462 patent claims recite that the BMECs are derived from a patient with MCT8 specific thyroid hormone disorder, while instant claims do not recite a specific BMEC. Instantly recited BMECs therefore, represent a genus to the ‘462 species claims.
(ii) Instant claims recite that the culture produces mature electrophysiology comprising increased frequency of calcium transients as compared to culturing without BMEC, while the ‘462 patent claims do not have this limitation. However, since the same cells are cultured on the same surfaces of the same device, this would be obvious in view of the teachings of Kelamangalath et al., Yang et al. and Abbott et al., as stated above. Additionally, the ‘462 specification contemplates this result upon culture of the same cells as instantly claimed (see Figs 26A, 26B).
87.		Therefore, the instant claims are not patentably distinct over the issued claims in U.S. patent 11,174,462.

88.		Claims 1, 9,13, 21-22, 24, 26, 28-37 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 63, 65-67, and 70-71 of co-pending US application 15/955,383, in view of Kelamangalath et al. (2011), Yang et al (2011) and Abbott et al (2010). The rejection is maintained and extended to amended claims for reasons of record in the Office Action dated 4/1/2021. Note that previously stated ‘383 claims 64 and 68-69 used for the rejection, are now cancelled.
Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims are drawn to a method of culture using a microfluidic device comprising a top and a bottom surface; seeding iPSC derived motor neurons (or progenitors) on top surface, seeding brain microvascular endothelial cells on the bottom surface, exposing the seeded cells to culture media for a period of time, wherein the neurons exhibit a more mature electrophysiology as compared to the same neurons cultured under static condition. The only difference between the two sets of claims is that:
Instant claims recite that the culture produces mature electrophysiology comprising increased frequency of calcium transients as compared to culturing without BMEC, while the ‘383 claims do not have this limitation. However, since the same cells are cultured on the same surfaces of the same device, this would be obvious in view of the teachings of Kelamangalath et al., Yang et al. and Abbott et al., as stated above. Additionally, the ‘383 specification contemplates this result upon culture of the same cells as instantly claimed (see Figs 26A, 26B).
89.		This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

90.		Claims 1-3, 13-15, 19, 22-23, 30 and 34 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 74-75 of co-pending US 
Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims are drawn to a method of culture using a microfluidic device comprising a top and a bottom surface; seeding motor neuron progenitor cells (or stem cells derived brain cells) on top surface, seeding brain microvascular endothelial cells on the bottom surface, exposing the seeded cells to culture media for a period of time, culturing for more than 12 days, wherein the MNPCs differentiate to motor neurons. The only difference between the two sets of claims is that:
Instant claims recite that the culture produces mature electrophysiology comprising increased frequency of calcium transients as compared to culturing without BMEC, while the ‘185 claims do not have this limitation. However, since the same cells are cultured on the same surfaces of the same device, this would be obvious in view of the teachings of Kelamangalath et al., Yang et al. and Abbott et al., as stated above.
91.		This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.

	Applicant’s remarks:
92.		With regards to rejections over US application numbers 15/768,736, 15/955,335, 15/955,383 and 16/286,185, Applicant elects to defer submission of a terminal disclaimer until the claims are deemed allowable. 
93.		Applicant’s arguments are fully considered, however, are not found to be persuasive. The response requests that the requirement for submission of a Terminal Disclaimer be 
	Note that previously made provisional rejection over application 15/955,335 is now withdrawn.
   

Conclusion

94.	No claims are allowed. 
95.			THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).    
96.		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
97.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
98.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	99.		Information regarding the status of an application may be obtained from 
the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
14 March 2022

/GREGORY S EMCH/
Primary Examiner, Art Unit 1699